DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 	Claims 35-51 are pending in the application.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and  	(6) an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Election/Restrictions
 	Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 	Group I, claim(s) 35-48, drawn to an ostomy appliance comprising:  		(A1) a 1st wall with (A1a) a stoma receiving opening; connected at periphery to a (A2) a 2nd wall; 		(B) a waste collection cavity between 1st A1 and 2nd A2 walls; and 		(C1) a 1st weld and (C2) a 2nd weld connecting 1st A1 and 2nd A2 walls at opposite peripheral sides of appliance and extending away from the periphery and towards a bottom of the appliance.
 	Group II, claim(s) 49-50, drawn to a medical plug comprising: 		(A1) a 1st wall with (A1a) a stoma receiving opening; connected at periphery to a (A2) a 2nd wall; 		(B) a waste collection cavity between 1st A1 and 2nd A2 walls; and 		(C1) a 1st weld and (C2) a 2nd weld connecting 1st A1 and 2nd A2 walls at opposite peripheral sides of appliance and extending away at an angle (C1c, C2c) from the periphery and downwardly towards a bottom of the appliance;  	wherein the appliance further comprises one of (a) to (g): 		(a) the 1st weld C1 and 2nd weld C2 each have top (C1a, C2a) edges; and bottom (C1b, C2b) edges, with bottom edges C1b,C2b inclined downwardly and towards a vertical midline D of the appliance; 		(b) the 1st weld C1 and 2nd weld C2 are each positioned substantially midway between a (B1) top and a (B2) bottom of the (B) waste collection cavity; 		(c) the 1st weld C1 and 2nd weld C2 each have top (C1a, C2a) edges; and bottom edges (C1b, C2b) edges generally parallel to each other and connected by a curved end (C1d, C2d); 		(d) (C3) a 3rd weld and (C4) a 4th weld connecting 1st A1 and 2nd A2 walls at opposite peripheral sides of appliance and extending away at an angle (C3c, C4c) from the periphery and downwardly towards a bottom of the appliance; 		(e) (E) an outlet away from opening (A1a), with width (E1) and 2nd opening (E2); the 1st weld C1 and 2nd weld C2 each terminate in a free end (C1e, C2e); and a distance between the free ends (C1e, C2e) is less than the (E1) width of the (E) outlet; 		(f) (E) an outlet away from opening (A1a), with width (E1) and 2nd opening (E2); the 1st weld C1 and 2nd weld C2 each have top (C1a, C2a) edges; and bottom edges (C1b, C2b) edges generally parallel to each other and connected by a curved end (C1d, C2d);  	OR 		(g) a (F) flange or connection member positioned around the opening (A1a); the 1st weld C1 and 2nd weld C2 each terminate in a free end (C1e, C2e); and [the appliance configured to) permit waste to pass from opening (A1a) to bottom of cavity (B) between free ends (C1e, C2e) of 1st and 2nd weld portions (C1,C2).

 	Group III, claim 51, drawn to an ostomy appliance comprising: 		(A1) a 1st wall with (A1a) a stoma receiving opening; connected at periphery to a (A2) a 2nd wall; 		(F) a flange or connection member positioned around the opening (A1a); 		(B) a waste collection cavity between 1st A1 and 2nd A2 walls; and 		(C1) a 1st weld and (C2) a 2nd weld connecting 1st A1 and 2nd A2 walls at opposite peripheral sides of appliance and extending away at an angle (C1c, C2c) from the periphery and downwardly towards a bottom of the appliance;  	wherein the appliance further comprises one of (a) to (g): 		(a) the 1st weld C1 and 2nd weld C2 each positioned below the opening (A1a); and extend downwardly towards a bottom of the appliance; 		(b) the 1st weld C1 and 2nd weld C2 each terminate in a free end (C1e, C2e); and [the appliance configured to) permit waste to pass from opening (A1a) to bottom of cavity (B) between free ends (C1e, C2e) of 1st and 2nd weld portions (C1,C2)
 		(c) the 1st weld C1 and 2nd weld C2 each terminate in a free end (C1e, C2e) positioned a distance X1 or X2 (C1) or distance Y1 or Y1 (C2) from the periphery of the appliance and the free ends (C1e, C2e) are spaced by a distance D1 or D2; wherein the sum of X1 and Y1, or X2 and Y2, is less than the distance D1 or D2;  	OR 		(d) the 1st weld C1 and 2nd weld C2 each positioned below the opening (A1a); and extend downwardly towards a bottom of the appliance; and the 1st weld position C1 is positioned directly opposite the 2nd weld position C2. 


	The groups of inventions listed above are drawn to different categories of invention and do not meet one of the combinations of categories as required under 37 CFR 1.475(b). Each of Groups I, II, and III are different and distinct apparatus with different elements and functions that are not required of each other (e.g., flange or connection member positioned around the opening of Groups II and III is not required for the ostomy bag of Group I (where bag can be attached to skin using a separate ostomy adhesive wafer).
 	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept." Moreover, as stated in PCT rule 13.2, "Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one ormore of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art." 
 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons: 
The inventions do not have a common, special technical feature.  Lack of unity of invention exists because, even though the inventions of these groups relate to an ostomy appliance, this is not a special technical feature, as it does not make a contribution over the prior art. It is known in the art to use multiple weld portions within the periphery of an ostomy bag to direct waste towards the bottom of an ostomy bag. (See, e.g., GB 2394668 A (Fig.3, weld 28, p.4,ll.26); GB 1119568 A (Figs., p.2,ll.18-47); EP 2510910 A1 (Fig.3, extending portion of weld/seal 7;[0021]-[0023]).  Since no technical feature can be distinguished, which can be regarded as a special, common, identical, feature among the groups, there is no single inventive concept underlying the plurality of different inventions of the present application.  	Applicant(s) is/are required to elect one of the three groups of inventions, as presented above, for prosecution on the merits (as further presented below).

 	Species Election: Generic Claims Including Distinct Species

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
FOR GROUP II:	wherein the appliance further comprises one of (a) to (g): 		(a) the 1st weld C1 and 2nd weld C2 each have top (C1a, C2a) edges; and bottom (C1b, C2b) edges, with bottom edges C1b,C2b inclined downwardly and towards a vertical midline D of the appliance; 		(b) the 1st weld C1 and 2nd weld C2 are each positioned substantially midway between a (B1) top and a (B2) bottom of the (B) waste collection cavity; 		(c) the 1st weld C1 and 2nd weld C2 each have top (C1a, C2a) edges; and bottom edges (C1b, C2b) edges generally parallel to each other and connected by a curved end (C1d, C2d); 		(d) (C3) a 3rd weld and (C4) a 4th weld connecting 1st A1 and 2nd A2 walls at opposite peripheral sides of appliance and extending away at an angle (C3c, C4c) from the periphery and downwardly towards a bottom of the appliance; 		(e) (E) an outlet away from opening (A1a), with width (E1) and 2nd opening (E2); the 1st weld C1 and 2nd weld C2 each terminate in a free end (C1e, C2e); and a distance between the free ends (C1e, C2e) is less than the (E1) width of the (E) outlet; 		(f) (E) an outlet away from opening (A1a), with width (E1) and 2nd opening (E2); the 1st weld C1 and 2nd weld C2 each have top (C1a, C2a) edges; and bottom edges (C1b, C2b) edges generally parallel to each other and connected by a curved end (C1d, C2d);  	OR 		(g) a (F) flange or connection member positioned around the opening (A1a); the 1st weld C1 and 2nd weld C2 each terminate in a free end (C1e, C2e); and [the appliance configured to) permit waste to pass from opening (A1a) to bottom of cavity (B) between free ends (C1e, C2e) of 1st and 2nd weld portions (C1,C2).

FOR GROUP III:
	wherein the appliance further comprises one of (a) to (g): 		(a) the 1st weld C1 and 2nd weld C2 each positioned below the opening (A1a); and extend downwardly towards a bottom of the appliance; 		(b) the 1st weld C1 and 2nd weld C2 each terminate in a free end (C1e, C2e); and [the appliance configured to) permit waste to pass from opening (A1a) to bottom of cavity (B) between free ends (C1e, C2e) of 1st and 2nd weld portions (C1,C2)
 		(c) the 1st weld C1 and 2nd weld C2 each terminate in a free end (C1e, C2e) positioned a distance X1 or X2 (C1) or distance Y1 or Y1 (C2) from the periphery of the appliance and the free ends (C1e, C2e) are spaced by a distance D1 or D2; wherein the sum of X1 and Y1, or X2 and Y2, is less than the distance D1 or D2;  	OR 		(d) the 1st weld C1 and 2nd weld C2 each positioned below the opening (A1a); and extend downwardly towards a bottom of the appliance; and the 1st weld position C1 is positioned directly opposite the 2nd weld position C2.

Applicant is required, in reply to this action, to elect a single species FOR GROUPS II and III (where elected above) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Group II: Claim 49; Group III: Claim 51.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
 					Conclusion 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781